DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 29 June 2022. As directed by the amendment claims 1-5 and 7-11 have been amended, and claims 12-14 have been cancelled. Thus, claims 1-11 are presently pending in this application.

Claim Objections
Claims 1, 2, 7 and 9 are objected to because of the following informalities: in claim 1, line 27 “a receiver coil” should read --the receiver coil--; in claim 2, line 5 “the distance” should read --the predefined distance--; in claim 2, lines 13-14 it appears “the vibrator of the hearing device” should read --the vibrator of the implantable prosthetic system--; in claim 7, line 11 “deactivate the transmitter coil” should read --deactivate the transmitter coil and/or the external audio processor device--; and in claim 9, line 5 it appears “the vibrator of the hearing device” should read --the vibrator of the implantable prosthetic system--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "ON mode" in step IV lines 1 and 2 renders the claim indefinite because it is unclear whether the limitation is referring to the temporary ON mode or the permanent ON mode.
Regarding claim 10, the phrase "ON mode" in line 3 renders the claim indefinite because it is unclear whether the limitation is referring to the temporary ON mode or the permanent ON mode.
Claim 6 is rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (US 2014/0056452 A1; cited by applicant on IDS dated 06/22/2020) (Moss) in view of Meskens (US 2017/0318399 A1).
Referring to claim 1: Moss teaches a hearing device (see figure 2) comprising: an implantable prosthetic system (see figure 2, #26) including a receiver coil (see paragraphs [0032]-[0034]); a memory (see paragraph [0057]; wherein it is clear that the system includes a memory); and an external audio processor device (see figure 2, #24) comprising a microphone (see figure 2, #17) configured to transform a received sound into an electrical input signal (see paragraphs [0031]-[0032]), a signal processor configured to process the electrical input signal into a processed electrical data signal (see paragraph [0032]), a transmitter coil configured to inductively transmit data signals and/or power across a user's skin to the receiver coil (see paragraphs [0032]-[0033]), and a detection device configured to detect if the transmitter coil is within a predefined distance from the receiver coil or to detect if a coupling coefficient between the transmitter coil and the receiver coil is within a predefined value range (see paragraphs [0039], [0050]-[0052], [0061]; wherein it is clear that by detecting close contact/proximity (i.e., within a predefined distance) of the external device with the implantable device the detection device is inherently also detecting that the transmitter coil is within a predefined distance from the receiver coil), wherein the external audio processor device further comprises: a determination unit configured to automatically switch operating modes of the transmitter coil and/or the external audio processor device I) from a permanent ON mode to a SLEEP/OFF mode, or II) from the SLEEP/OFF mode to the permanent ON mode in accordance with the determined distance or the determined coupling coefficient see paragraphs [0039], [0050]-[0052], [0061]-[0067]), and wherein during SLEEP/OFF mode, the determination unit is configured to deactivate transmission from the transmitter coil for a first predefined time period (see paragraphs [0058]-[0067]; wherein “main power to the hearing instrument 10 is off” implies that transmission form the transmitter coil is initially turned off), activate the transmitter coil for a second predefined time period following the first predefined time period, during which the operating mode is a temporarily ON mode and the detection device determines if the transmitter coil is within the predefined distance from the receiver coil or if the coupling coefficient between the transmitter coil and the receiver coil is within the predefined value range; and wherein if the external audio processor device is within the predefined distance from the implantable prosthetic system or if the coupling coefficient between the transmitter coil and a  receiver coil is within the predefined value range, then the determination unit is configured to automatically switch the transmitter coil and/or external audio processor device from temporarily ON mode to permanent ON mode, or if the transmitter coil is outside the predefined distance from the receiver coil or if the coupling coefficient between the transmitter coil and a receiver coil is outside the predefined value range, then the determination unit is configured to deactivate the transmitter coil and switch the transmitter coil and/or external audio processor device from temporarily ON mode to SLEEP/OFF mode (see paragraphs [0058]-[0067]; wherein during a second predefine time period main power is temporarily turned on in response to motion and during the second predefined time period if it is determined that external audio processor device/transmitter coil is within a predefined distance from the implantable prosthetic system/receiver coil the power stays on; if it is determined that external audio processor device/transmitter coil is not within a predefined distance from the implantable prosthetic system/receiver coil the temporary power is turned back off). Moss further teaches the implantable prosthetic system including an electrode array (see figure 2, #34) to directly stimulate the auditory nerve to enable the user to hear sounds (see paragraph [0034]) is silent to the implantable prosthetic system including a vibrator.
Meskens teaches a hearing device (see figure 3B, #400) comprising: an implantable prosthetic system (see figure 3B, #450) including a receiver coil (see figure 3B, #456) and a vibrator (see figure 3B, #453); and an external audio processor device (see figure 3B, #440) comprising a microphone (see figure 3B, #126) configured to transform a received sound into an electrical input signal (see paragraphs [0026]-[0027]), a signal processor configured to process the electrical input signal into a processed electrical data signal (see paragraphs [0027], [0029] and [0041]), and a transmitter coil (see figure 3B, #442) configured to inductively transmit data signals across a user’s skin to the receiver coil (see paragraph [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable cochlear prosthetic system of Moss to an implantable bone conduction prosthetic system like taught by Meskens in order to enable the user to hear sounds through bone conduction when the hair cells in the cochlea are undamaged (see Meskens paragraphs [0002]-[0005]).

Allowable Subject Matter
Claims 2-4, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that both Moss and Meskens fail to disclose or suggest “a detection device configured to detect if the transmitter coil is within a predefined distance from the receiver coil or to detect if a coupling coefficient between the transmitter coil and the receiver coil is within a predefined value range” the examiner respectfully disagrees. Moss specifically teaches a detection device in the form of a proximity sensor that is configured to detect close contact/proximity of the external device, which houses the transmitter coil, and the implantable device, which houses the receiver coil. Therefore, the detection device is also inherently detecting if the transmitter coil is within predefined distance from the receiver coil. As currently written the claim 1 does not require the detection device to detect a specific characteristic of the coils to determine the distance, therefore, detecting the proximity of the external and implantable device to one another would result in a detection of a predefined distance between the transmitter and receiver coil. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791